Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00913-CR

                   Tam-Monta Lamont Eugene HASTINGS,
                                Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2018CR8107
                  Honorable Frank J. Castro, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED February 20, 2019.


                                        _________________________________
                                        Rebeca C. Martinez, Justice